Exhibit 10.1 AMENDED AND RESTATEDCREDIT AGREEMENT Dated as of June 3, 2005 among AMERICAN STATES WATER COMPANY, as Borrower, THE LENDERS NAMED HEREIN and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lead Arranger TABLE OF CONTENTS Page Article 1. DEFINITIONS AND ACCOUNTING TERMS 1 1.1 Defined Terms 1 1.2 Use of Defined Terms 27 1.3 Accounting Terms; Covenant Calculations 27 1.4 Rounding 27 1.5 Exhibits and Schedules 28 1.6 References to "Borrower and its Subsidiaries" 28 1.7 Miscellaneous Terms 28 Article 2. ADVANCES AND LETTERS OF CREDIT 29 2.1 Advances-General. 29 2.2 Alternate Base Rate Advances 30 2.3 Eurodollar Rate Advances. 30 2.4 Conversion and Continuation of Advances. 31 2.5 Letters of Credit. 32 2.6 Termination or Reduction of the Commitments. 36 2.7 Administrative Agent's Right to Assume Funds Available for Advances 37 2.8 Swing Line. 37 2.9 Adjusting Purchase Payments 39 Article 3. PAYMENTS AND FEES 41 3.1 Principal and Interest. 41 3.2 Unused Revolving Facility Commitment Fee 42 3.3 Closing Fees; Arrangement Fee; Agency Fee etc. 42 3.4 Letter of Credit Fees 43 3.5 Increased Commitment Costs 43 3.6 Eurodollar Costs and Related Matters. 44 3.7 Late Payments and Default Rate 47 3.8 Computation of Interest and Fees 47 3.9 Non‑Banking Days 48 3.10 Manner and Treatment of Payments. 48 3.11 Funding Sources 49 3.12 Failure to Charge Not Subsequent Waiver 49 3.13 Administrative Agent's Right to Assume Payments Will be Made 49 3.14 Fee Determination Detail 50 3.15 Survivability 50 Article 4. REPRESENTATIONS AND WARRANTIES 51 4.1 Existence and Qualification; Power; Compliance With Laws 51 1 4.2 Authority; Compliance With Other Agreements and Instruments and Government Regulations 51 4.3 No Governmental Approvals Required 52 4.4 Subsidiaries. 52 4.5 Financial Statements 53 4.6 No Other Liabilities; No Material Adverse Changes 53 4.7 Title to and Location of Property 53 4.8 Intangible Assets 53 4.9 Litigation 54 4.10 Binding Obligations 54 4.11 No Default 54 4.12 ERISA. 54 4.13 RegulationU; Investment Company Act 55 4.14 Disclosure 55 4.15 Tax Liability 55 4.16 Projections 55 4.17 Hazardous Materials 55 4.18 Employee Matters 56 4.19 Fiscal Year 56 4.20 Solvency 56 Article 5. AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS) 57 5.1 Payment of Taxes and Other Potential Liens 57 5.2 Preservation of Existence 57 5.3 Maintenance of Properties 57 5.4 Maintenance of Insurance 57 5.5 Compliance With Laws 57 5.6 Inspection Rights 58 5.7 Keeping of Records and Books of Account 58 5.8 Compliance With Agreements 58 5.9 Use of Proceeds 58 5.10 Hazardous Materials Laws 58 5.11 Minimum Debt Rating 59 5.12 Syndication Process 59 Article 6. NEGATIVE COVENANTS 60 6.1 Prepayment of Indebtedness 60 6.2 Prepayment of Subordinated Obligations 60 6.3 Disposition of Property 60 6.4 Mergers 60 6.5 Hostile Tender Offers 61 6.6 Distributions 61 6.7 ERISA 61 6.8 Change in Nature of Business 61 6.9 Liens and Negative Pledges 61 2 6.10 Indebtedness and Guaranty Obligations 62 6.11 Transactions with Affiliates 62 6.12 Total Funded Debt Ratio 63 6.13 Interest Coverage Ratio 63 6.14 Investments and Acquisitions 63 6.15 Operating Leases 64 6.16 Amendments 64 6.17 Use of Lender's Name 64 6.18 Change of Fiscal Periods 64 Article 7. INFORMATION AND REPORTING REQUIREMENTS 65 7.1 Financial and Business Information 65 7.2 Compliance Certificates 67 Article 8. CONDITIONS 69 8.1 Closing Date Advances 69 8.2 Any Advance 70 Article 9. EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT 72 9.1 Events of Default 72 9.2 Remedies Upon Event of Default 74 Article 10. THE ADMINISTRATIVE AGENT 77 10.1 Appointment and Authorization 77 10.2 Administrative Agent and Affiliates 77 10.3 Proportionate Interest in any Collateral 77 10.4 Lenders' Credit Decisions 77 10.5 Action by Administrative Agent. 78 10.6 Liability of Administrative Agent 79 10.7 Indemnification 80 10.8 Successor Administrative Agent 80 10.9 No Obligations of Borrower 81 Article 11. MISCELLANEOUS 82 11.1 Cumulative Remedies; No Waiver 82 11.2 Amendments; Consents 82 11.3 Costs and Expenses 83 11.4 Nature of Lenders' Obligations 84 11.5 Survival of Representations and Warranties 84 11.6 Notices 84 11.7 Execution of Loan Documents 85 11.8 Binding Effect; Assignment. 85 11.9 Right of Setoff 88 3 11.10 Sharing of Setoffs 88 11.11 Indemnity by Borrower 89 11.12 Nonliability of the Lenders 90 11.13 No Third Parties Benefited 91 11.14 Confidentiality 91 11.15 Further Assurances 92 11.16 Integration 92 11.17 Governing Law 92 11.18 Severability of Provisions 92 11.19 Headings 92 11.20 Time of the Essence 93 11.21 Foreign Lenders and Participants 93 11.22 Waiver of Right to Trial by Jury 93 11.23 Purported Oral Amendments. 94 11.24 Replacement of Lender 94 11.25 USA Patriot Act Notice 94 Exhibits A-Assignment and Acceptance B-Compliance Certificate C-Letter of Credit Agreement D-Note E-Opinion of Counsel F-Request for Borrowing G-Request for Continuation/Conversion H-Request for Letter of Credit I -Adjusting Purchase Payments Schedules 1.1Lender Commitments/Pro Rata Shares 1.3Material Contracts 4.4Subsidiaries 4.7Existing Liens, Negative Pledges and Rights of Others 4.8Intangible Assets 4.9Material Litigation 4.17Hazardous Materials Matters 6.14Existing Investments 4 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of June 3, 2005 This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented or otherwise modified from time to time, this "Agreement") is entered into by and among AMERICAN STATES WATER COMPANY, a California corporation ("Borrower"), each lender whose name is set forth on the signature pages of this Agreement and each lender that may hereafter become a party to this Agreement pursuant to Section11.8 (each a "Lender" and collectively, "Lenders"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lead Arranger. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: Article 1. DEFINITIONS AND ACCOUNTING TERMS 1.1Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: "Acquired Person" means (a)any Person that is the subject of an Acquisition after the Closing Date and (b)any assets constituting a discrete business or operation unit that is the subject of an Acquisition after the Closing Date. "Acquisition" means any transaction, or any series of related transactions, consummated after the Closing Date, by which Borrower or any of its Subsidiaries directly or indirectly (a)acquires any ongoing business or all or substantially all of the assets of any firm, partnership, joint venture, limited liability company, corporation or division thereof, whether through purchase of assets, merger or otherwise, (b)acquires in one transaction or as the most recent transaction in a series of transactions control of Securities of a Person engaged in an ongoing business representing more than 50% of the ordinary voting power for the election of directors or other governing position if the business affairs of such Person are managed by a board of directors or other governing body or (c)acquires control of more than 50% of the ownership interest in any partnership, joint venture, limited liability company, business trust or other Person that is not managed by a board of directors or other governing body. "Administrative Agent" means Wells Fargo when acting in its capacity as the Administrative Agent under any of the Loan Documents, or any successor Administrative Agent. "Administrative Agent's Office" means the Administrative Agent's address as set forth on the signature pages of this Agreement, or such other address as the Administrative Agent hereafter may designate by written notice to Borrower and the Lenders. -1- "Advance" means any advance made or to be made by any Lender to Borrower as provided in Section2.1(a). "Advances for Construction" means funds advanced by any person in connection with the addition of utility plant which funds are subject to refund and, in accordance with GAAP as in effect on the date hereof, are reflected as "Other Credits" in the financial statements of Borrower and its Subsidiaries, until refunded. "Aerojet Write-Off" means any write-off of regulatory assets that may be required as a result of the failure of the California Public Utilities Commission to approve all, or in part, the request of SCW to amortize the remainder of the costs in the memorandum account established by SCW to record the costs incurred in connection with prosecuting the water contamination lawsuits filed by SCW against the State of California and Aerojet General Corporation. "Affiliate" means, as to any Person, any other Person which directly or indirectly controls, or is under common control with, or is controlled by, such Person.As used in this definition, "control" (and the correlative terms, "controlled by" and "under common control with") shall mean possession, directly or indirectly, of power to direct or cause the direction of management or policies (whether through ownership of Securities or partnership or other ownership interests, by contract or otherwise); provided that, in any event, any Person that owns, directly or indirectly, 10% or more of the Securities having ordinary voting power for the election of directors or other governing body of a corporation that has more than 100 record holders of such Securities, or 10% or more of the partnership or other ownership interests of any other Person that has more than 100 record holders of such interests, will be deemed to be an Affiliate of such corporation, partnership or other Person. "Aggregate Effective Amount" means, as of any date of determination and with respect to all Letters of Credit then outstanding, the sum of (a)the aggregate effective face amounts of all such Letters of Credit not then paid by Issuing Lender plus (b)the aggregate amounts paid by Issuing Lender under such Letters of Credit not then reimbursed to Issuing Lender by Borrower pursuant to Section2.5(d) and not the subject of one or more Advances made pursuant to Section2.5(e) or (f). "Alternate Base Rate" means, as of any date of determination, the rate per annum (rounded upwards, if necessary, to the next 1/100of1%) equal to the higher of (a)the Prime Rate in effect on such date and (b)the Federal Funds Rate in effect on such date plus ½of1% (50basis points). "Alternate Base Rate Advance" means an Advance that bears interest in relation to the Alternate Base Rate as provided in Section3.1(b). "Applicable Alternate Base Rate Margin" means, with respect to any Alternate Base Rate Advance, for each Pricing Period, the interest rate margin set forth below (expressed in basis points per annum) opposite the Applicable Pricing Level for that Pricing Period: -2- Applicable Pricing Level Margin I 0 II 0 III 0 IV 0 V 0 "Applicable Commitment Fee Margin" means, for each Pricing Period, the margin set forth below (expressed in basis points per annum) opposite the Applicable Pricing Level for that Pricing Period: Applicable Pricing Level Margin I 7.5 II 10.0 III 12.5 IV 15.0 V 17.5 "Applicable Eurodollar Rate Margin" means, with respect to any Eurodollar Rate Advance, for each Pricing Period, the interest rate margin set forth below (expressed in basis points per annum) opposite the Applicable Pricing Level for that Pricing Period: Applicable Pricing Level Margin I 50.0 II 62.5 III 75.0 IV 87.5 V 100.0 -3- "Applicable Letter of Credit Fee Rate" means, as of any date of determination, the then effective Applicable Eurodollar Rate Margin. "Applicable Pricing Level" means, for each Pricing Period the pricing level set forth below opposite the Debt Rating achieved by Borrower as of the first day of that Pricing Period: Pricing Level Debt Rating I Greater than or equal to A1 / A+ II Less than A1 / A+ but greater than or equal to A2 / A III Less than A2 / A but greater than or equal to A3 / A- IV Less than A3 / A- but greater than or equal to Baa2/BBB V Less than Baa2/BBB provided that in the event that the then prevailing Debt Ratings are "split ratings", Borrower will receive the benefit of the higher Debt Rating, unless the split is a "double split rating" (in which case the pricing level applicable to the middle Debt Rating will apply) or a "triple split rating" (in which case the pricing level applicable to the Debt Rating above the Debt Rating applicable to the lowest pricing level will apply).For purposes hereof, a Debt Rating is only a "split rating" if the Debt Rating applies to a different pricing level. "Assignment and Acceptance" means an assignment and acceptance agreement substantially in the form of ExhibitA. "Banking Day" means any Monday, Tuesday, Wednesday, Thursday or Friday, other than a day on which banks are authorized or required to be closed in California or NewYork. "Borrowing" means a borrowing consisting of simultaneous Advances of the same type. "Capital Expenditure" means any expenditure that is treated as a capital expenditure under GAAP, including any expenditure that is required to be capitalized in accordance with GAAP that relates to an asset subject to a Capital Lease. "Capital Lease" means, as to any Person, a lease of any Property by that Person as lessee that is, or should be in accordance with GAAP (including Financial Accounting Standards Board Statement No.13, as amended or superseded from time to time), recorded as a "capital lease" on the balance sheet of that Person prepared in accordance with GAAP. -4- "Capital Lease Obligations" means all monetary obligations of a Person under any Capital Lease. "Cash" means, when used in connection with any Person, all monetary and non-monetary items owned by that Person that are treated as cash in accordance with GAAP. "Cash Equivalents" means, when used in connection with any Person, that Person's Investments in: (a)Government Securities due within one year after the date of the making of the Investment; (b)readily marketable direct obligations of any State of the United States of America or any political subdivision of any such State or any public agency or instrumentality thereof given on the date of such Investment a credit rating of at least Aa by Moody's or AA by S&P, in each case due within one year from the making of the Investment; (c)certificates of deposit issued by, bank deposits in, eurodollar deposits through, bankers' acceptances of, and repurchase agreements covering Government Securities executed by any Lender or any bank incorporated under the Laws of the United States of America, any State thereof or the District of Columbia andhaving on the date of such Investment combined capital, surplus and undivided profits of at least $250,000,000, or total assets of at least $5,000,000,000, in each case due within one year after the date of the making of the Investment; (d)certificates of deposit issued by, bank deposits in, eurodollar deposits through, bankers' acceptances of, and repurchase agreements covering Government Securities executed by any Lender or any branch or office located in the United States of America of a bank incorporated under the Laws of any jurisdiction outside the United States of America having on the date of such Investment combined capital, surplus and undivided profits of at least $500,000,000, or total assets of at least $15,000,000,000, in each case due within one year after the date of the making of the Investment; (e)repurchase agreements covering Government Securities executed by a broker or dealer registered under Section15(b) of the Securities Exchange Act of 1934, as amended, having on the date of the Investment capital of at least $50,000,000, due within 90days after the date of the making of the Investment; provided that the maker of the Investment receives written confirmation of the transfer to it of record ownership of the Government Securities on the books of a "primary dealer" in such Government Securities or on the books of such registered broker or dealer, as soon as practicable after the making of the Investment; -5- (f)readily marketable commercial paper or other debt Securities issued by corporations doing business in and incorporated under the Laws of the United States of America or any State thereof or of any corporation that is the holding company for a bank described in clause(c) or (d) above given on the date of such Investment a credit rating of at least P-1 by Moody's or A-1 by S&P, in each case due within one year after the date of the making of the Investment; (g)"money market preferred stock" issued by a corporation incorporated under the Laws of the United States of America or any State thereof (i)given on the date of such Investment a credit rating of at least Aa by Moody's and AA by S&P, in each case having an investment period not exceeding 50days or (ii)to the extent that investors therein have the benefit of a standby letter of credit issued by Lender or a bank described in clauses(c) or (d) above; provided that (y)the amount of all such Investments issued by the same issuer does not exceed $5,000,000 and (z)the aggregate amount of all such Investments does not exceed $10,000,000; (h)a readily redeemable "money market mutual fund" sponsored by a bank described in clause(c) or (d) hereof, or a registered broker or dealer described in clause(e) hereof, that has and maintains an investment policy limiting its investments primarily to instruments of the types described in clauses(a) through (g) hereof and given on the date of such Investment a credit rating of at least Aa by Moody's and AA by S&P; and (i)corporate notes or bonds having an original term to maturity of not more than one year issued by a corporation incorporated under the Laws of the United States of America, or a participation interest therein; provided that (i)commercial paper issued by such corporation is given on the date of such Investment a credit rating of at least Aa by Moody's and AA by S&P, (ii)the amount of all such Investments issued by the same issuer does not exceed $5,000,000 and (iii)the aggregate amount of all such Investments does not exceed $10,000,000. "Certificate" means a certificate signed by a Senior Officer or Responsible Official (as applicable) of the Person providing the certificate. "Change in Control" means any of the following events:(a)the sale, lease, transfer or other disposition (other than by way of merger or consolidation), in one or a series of related transactions, of all or substantially all of the assets of Borrower and its Subsidiaries taken as a whole to any "person" or "group" (within the meaning of Sections13(d) and 14(d)(2) of the Securities Exchange Act), (b)Borrower shall fail to own, directly or indirectly, 100% of the outstanding capital stock or other equity interests of any Closing Date Subsidiary, (c)any Person or two or more Persons acting in concert shall have acquired beneficial ownership, directly or indirectly, of, or shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation, will result in its or their acquisition of, control over, 20% or more of the capital stock or other equity interests of Borrower, (d)during any period of up to 24consecutive months, commencing after the Closing Date, individuals who at the beginning of such 24-month period were directors of Borrower (together with any new director whose election by Borrower's board of directors or whose nomination for election by Borrower's shareholders was approved by a vote of at least two-thirds of the directors then still in office who either were directors at the beginning of such period or whose election or nomination for election was previously so approved) cease for any reason to constitute a majority of the directors of Borrower then in office or (e)any transaction or series of related transactions constituting a "change in control" or similar occurrence under documentation evidencing or governing Indebtedness of Borrower and/or any of its Subsidiaries of $1,000,000 or more, which gives the holder(s) of such Indebtedness the right to accelerate or otherwise require payment of such Indebtedness prior to the maturity date thereof.As used herein, "beneficial ownership" shall have the meaning provided in Rule13d-3 of the Securities and Exchange Commission under the Securities Exchange Act. -6- "Closing Date" means the time and Banking Day on which the conditions set forth in Section8.1 are satisfied or waived.The Administrative Agent shall notify Borrower and the Closing Date Lenders of the date that is the Closing Date. "Closing Date Lenders" means Wells Fargo, CoBank, ACB, Union Bank of California, N.A., Comerica Bank, The Northern Trust Company, and any other lender party to this Agreement as of the Closing Date. "Closing Date Subsidiaries" means SCW, American States Utility Services, Inc., a California corporation, Chaparral City Water Company, an Arizona corporation, California Cities Water Company, Inc., a California corporation, AWR Merger Company, a California corporation, and Fort Bliss Water Services Company, a Texas corporation. "Code" means the Internal Revenue Code of 1986, as amended or replaced and as in effect from time to time. "Commitment" means with respect to each Lender, the commitment of such Lender to make Advances (expressed as the maximum aggregate amount of the Advances to be made by such Lender hereunder), as such commitment may be (a)reduced from time to time pursuant to Section2.6 and (b) reduced or increased from time to time pursuant to assignments by or to such Lender pursuant to Section11.8.The initial amount of each Lender's Commitment is set forth on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such Lender shall have assumed its Commitment, as applicable.The initial aggregate amount of the Lenders' Commitments is $85,000,000. "Compliance Certificate" means a certificate in the form of ExhibitB, properly completed and signed by the president or chief financial officer of Borrower. -7- "Continuation," "Continue" and "Continued" each refers to a continuation of Eurodollar Rate Advances from one Eurodollar Period to the next Eurodollar Period pursuant to Section2.4(c). "Contractual Obligation" means, as to any Person, any provision of any outstanding Security issued by that Person or of any material agreement, instrument or undertaking to which that Person is a party or by which it or any of its Property is bound. "Conversion," "Convert" and "Converted" each refers to a conversion of Advances of one Type into Advances of the other Type pursuant to Section2.4(a) or 2.4(b). "Debtor Relief Laws" means the Bankruptcy Code of the United States of America, as amended from time to time, and all other applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws from time to time in effect affecting the rights of creditors generally. "Debt Ratings" means, as of each date of determination, (a)in the event such a credit rating is issued by either Moody's or S&P, the bank debt credit rating assigned to the Indebtedness evidenced by this Agreement by that credit reporting agency, or (b) if no bank debt credit rating is assigned, the most creditworthy credit rating, actual or implicit, assigned to senior unsecured Indebtedness of Borrower by that credit rating agency. "Default" means any event that, with the giving of any applicable notice or passage of time specified in Section9.1, or both, would be an Event of Default. "Default Rate" meansthe interest rate prescribed in Section3.7. "Designated Deposit Account" means a deposit account to be maintained by Borrower with Wells Fargo or one of its Affiliates, as from time to time designated by Borrower by written notification to the Administrative Agent. "Designated Eurodollar Market" means, with respect to any Eurodollar Rate Advance, the London Eurodollar Market. "Disqualified Stock" means any capital stock, warrants, options or other rights to acquire capital stock (but excluding any debt Security which is convertible, or exchangeable, for capital stock), which, by its terms (or by the terms of any Security into which it is convertible or for which it is exchangeable), or upon the happening of any event, matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to the Maturity Date. -8- "Disposition" means the sale, transfer or other disposition (each, a "Transfer") in any single transaction or series of related transactions of any asset, or group of related assets, of Borrower or any Subsidiary other than (a)a Transfer of Cash, Cash Equivalents, Investments (other than Investments in a Subsidiary), Inventory or other assets sold or otherwise disposed of in the ordinary course of business of Borrower or any Subsidiary, (b)a Transfer of equipment sold or otherwise disposed of where substantially similar equipment in replacement thereof has theretofore been acquired, or thereafter within 90 days is acquired, by Borrower or any Subsidiary and (c)a Transfer of obsolete assets no longer useful in the business of Borrower or any Subsidiary whose carrying value on the books of Borrower or such Subsidiary is less than $1,000,000 and (d)a Transfer to Borrower or a wholly-owned Subsidiary of Borrower. "Distribution" means, with respect to any equity interest or Security issued by a Person, or any warrant or right to acquire any equity interest or Security of a Person, (a)the retirement, redemption, purchase, or other acquisition for value by such Person of any such equity interest or Security, (b)the declaration or (without duplication) payment by such Person of any dividend in Cash or in Property (other than in common stock or an equivalent equity interest of such Person) on or with respect to any such equity interest or Security, (c)any Investment by such Person in the holder of any such equity interest or Security, and (d)any other payment by such Person constituting a distribution under applicable Laws with respect to such equity interest or Security. "Dollars" or "$" means United States of America dollars. "EBITDA" means, with respect to any fiscal period, the sum of (a)Net Income for that period, plus (b)any extraordinary loss reflected in such Net Income, minus (c)any extraordinary gain reflected in such Net Income, plus (d)Interest Expense of Borrower and its Subsidiaries for that period, plus (e)the aggregate amount of federal and state taxes on or measured by income of Borrower and its Subsidiaries for that period (whether or not payable during that period), plus (f)depreciation and amortization expense of Borrower and its Subsidiaries for that period, plus (g)(i) theactual amount of the Aerojet Write-Off taken during such period (provided that for purposes of this calculation, such amount shall not exceed $16,000,000) and (ii) all other non-cash, extraordinary expenses of Borrower and its Subsidiaries for that period acceptable, in the case of clause (ii), to the Requisite Lenders, in each case as determined in accordance with GAAP, consistently applied and, in the case of items (d), (e), (f), and (g) only to the extent reflected in the determination of Net Income for that period. "Eligible Assignee" means (a)another Lender, (b)with respect to any Lender, any Affiliate of that Lender, (c)any commercial bank having total assets of $250,000,000 or more, (d)any (i)savings bank, savings and loan association, finance company or similar financial institution or entity or (ii)insurance company engaged in the business of writing insurance which, in either case (A)has total assets of $250,000,000 or more, (B)is engaged in the business of lending money and extending credit under credit facilities similar to those extended under this Agreement and (C)is operationally and procedurally able to meet the obligations of a Lender hereunder to the same degree as a commercial bank (as reasonably determined by the assigning Lender) and (e)any other financial institution (including a mutual fund or other fund) having total assets of $250,000,000 or more which meets the requirements set forth in subclauses(B) and (C) of clause(d) above; provided that each Eligible Assignee must either (x)be organized under the Laws of the UnitedStates of America, any State thereof or the District of Columbia or (y)be organized under the Laws of the Cayman Islands or any country which is a member of the Organization for Economic Cooperation and Development, or a political subdivision of such a country, and (1)act hereunder through a branch, agency or funding office located in the UnitedStates of America and (2)be exempt from withholding of tax on interest and deliver the documents related thereto pursuant to Section11.21. -9- "ERISA" means the Employee Retirement Income Security Act of 1974, and any regulations issued pursuant thereto, as amended or replaced and as in effect from time to time. "ERISA Affiliate" means, with respect to any Person, any Person (or any trade or business, whether or not incorporated) that is under common control with that Person within the meaning of Section414 of the Code. "Eurodollar Banking Day" means any Banking Day on which dealings in Dollar deposits are conducted by and among banks in the Designated Eurodollar Market. "Eurodollar Base Rate" means with respect to any Eurodollar Rate Advance comprising part of the same Borrowing, the interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of 1%) at which deposits in Dollars are offered by the Eurodollar Reference Lender to prime banks in the Designated Eurodollar Market at or about 10:00a.m. local time in the Designated Eurodollar Market, two (2) Eurodollar Banking Days before the first day of the applicable Eurodollar Period in an aggregate amount approximately equal to the amount of the Advance to be made by the Eurodollar Reference Lender comprising part of such Borrowing and for a period of time comparable to the number of days in the applicable Eurodollar Period.The determination of the Eurodollar Base Rate by the Administrative Agent shall be conclusive in the absence of manifest error. "Eurodollar Lending Office" means, as to each Lender, its office or branch so designated by written notice to Borrower and the Administrative Agent as its Eurodollar Lending Office.If no Eurodollar Lending Office is designated by a Lender, its Eurodollar Lending Office shall be its office at its address for purposes of notices hereunder. -10- "Eurodollar Market" means a regular established market located outside the UnitedStates of America by and among banks for the solicitation, offer and acceptance of Dollar deposits in such banks. "Eurodollar Obligations" means eurocurrency liabilities, as defined in RegulationD or any comparable regulation of any Governmental Agency having jurisdiction over any Lender. "Eurodollar Period" means, as to each Eurodollar Rate Advance comprising part of the same Borrowing, the period commencing on the date specified by Borrower pursuant to Section2.1(b) and ending 1, 2, 3 or 6months (or, if available to all Lenders, 9 or 12 months) thereafter, as specified by Borrower in the applicable Request for Borrowing or Request for Continuation/Conversion provided that: (a)The first day of any Eurodollar Period shall be a Eurodollar Banking Day; (b)Any Eurodollar Period that would otherwise end on a day that is not a Eurodollar Banking Day shall be extended to the immediately succeeding Eurodollar Banking Day unless such Eurodollar Banking Day falls in another calendar month, in which case such Eurodollar Period shall end on the immediately preceding Eurodollar Banking Day; and (c)No Eurodollar Period for any Eurodollar Rate Advance shall extend beyond the Maturity Date. "Eurodollar Rate" means, with respect to any Eurodollar Rate Advance comprising part of the same Borrowing, an interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of one percent) determined pursuant to the following formula: Eurodollar Eurodollar Base Rate Rate 1.00-Eurodollar Reserve Percentage "Eurodollar Rate Advance" means an Advance that bears interest in relation to the Eurodollar Rate as provided in Section3.1(c). "Eurodollar Reference Lender" means Wells Fargo or the Administrative Agent if Wells Fargo is no longer the Administrative Agent. "Eurodollar Reserve Percentage" means, with respect to any Eurodollar Rate Advance comprising part of the same Borrowing, the maximum reserve percentage (expressed as a decimal, rounded upward, if necessary, to the nearest 1/100th of one percent) in effect on the date the Eurodollar Base Rate for the Borrowing of which such Eurodollar Rate Advance is a part is determined (whether or not such reserve percentage is applicable to any Lender) under regulations issued from time to time by the Federal Reserve Board for determining the maximum reserve requirement (including any emergency, supplemental or other marginal reserve requirement) with respect to eurocurrency funding (currently referred to as "eurocurrency liabilities") having a term comparable to the Eurodollar Period for such Eurodollar Rate Advance.The determination by the Administrative Agent of any applicable Eurodollar Reserve Percentage shall be conclusive in the absence of manifest error. -11- "Event of Default" shall have the meaning provided in Section9.1. "Federal Funds Rate" means, as of any date of determination, the rate set forth in the weekly statistical release designated as H.15(519), or any successor publication, published by the Federal Reserve Board (including any such successor, "H.15(519)") for such date opposite the caption "Federal Funds (Effective)".If for any relevant date such rate is not yet published in H.15(519), the rate for such date will be the rate set forth in the daily statistical release designated as the Composite 3:30p.m. Quotations for U.S.Government Securities, or any successor publication, published by the Federal Reserve Bank of NewYork (including any such successor, the "Composite 3:30p.m. Quotation") for such date under the caption "Federal Funds Effective Rate".If on any relevant date the appropriate rate for such date is not yet published in either H.15(519) or the Composite 3:30p.m. Quotations, the rate for such date will be the arithmetic mean of the rates for the last transaction in overnight Federal funds arranged prior to 9:00a.m. (NewYorkCity time) on that date by each of three leading brokers of Federal funds transactions in NewYork City selected by the Administrative Agent.For purposes of this Agreement, any change in the Alternate Base Rate due to a change in the Federal Funds Rate shall be effective as of the opening of business on the effective date of such change. "Fiscal Quarter" means any fiscal quarter of Borrower and its Subsidiaries ending on each March 31, June 30, September 30 and December 31. "Fiscal Year" means the fiscal year of Borrower and its Subsidiaries ending on each December31. "GAAP" means, as of any date of determination, accounting principles (a)set forth as generally accepted in then currently effective Opinions of the Accounting Principles Board of the American Institute of Certified Public Accountants, (b)set forth as generally accepted in then currently effective Statements of the Financial Accounting Standards Board or (c)that are then approved by such other entity as may be approved by a significant segment of the accounting profession in the UnitedStates of America.The term "consistently applied," as used in connection therewith, means that the accounting principles applied are consistent in all material respects with those applied at prior dates or for prior periods. "Government Securities" means readily marketable (a)direct full faith and credit obligations of the United States of America or obligations guaranteed by the full faith and credit of the United States of America and (b)obligations of an agency or instrumentality of, or corporation owned, controlled or sponsored by, the United States of America that are generally considered in the securities industry to be implicit obligations of the United States of America. -12- "Governmental Agency" means (a)any international, foreign, federal, state, county or municipal government, or political subdivision thereof, (b)any governmental or quasi-governmental agency, authority, board, bureau, commission, department, instrumentality or public body or (c)any court or administrative tribunal of competent jurisdiction. "Guaranty Obligation" means, as to any Person, any (a)guarantee by that Person of Indebtedness of, or other obligation performable by, any other Person or (b)assurance given by that Person to an obligee of any other Person with respect to the performance of an obligation by, or the financial condition of, such other Person, whether direct, indirect or contingent, including any purchase or repurchase agreement covering such obligation or any collateral security therefor, any agreement to provide funds (by means of loans, capital contributions or otherwise) to such other Person, any agreement to support the solvency or level of any balance sheet item of such other Person or any "keep-well" or other arrangement of whatever nature given for the purpose of assuring or holding harmless such obligee against loss with respect to any obligation of such other Person; provided, however, that the term Guaranty Obligation shall not include endorsements of instruments for deposit or collection or similar arrangements in the ordinary course of business.The amount of any Guaranty Obligation in respect of Indebtedness shall be deemed to be an amount equal to the stated or determinable amount of the related Indebtedness (unless the Guaranty Obligation is limited by its terms to a lesser amount, in which case to the extent of such amount) or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the Person in good faith.The amount of any other Guaranty Obligation shall be deemed to be zero unless and until the amount thereof has been (or in accordance with Financial Accounting Standards Board Statement No.5 should be) quantified and reflected or disclosed in the consolidated financial statements (or notes thereto) of Borrower and its Subsidiaries. "Hazardous Materials" means oil or petrochemical products, poly-chlorinated biphenyls, asbestos, urea formaldehyde, flammable explosives, radioactive materials, hazardous wastes, toxic substances or related materials, including any substances considered "hazardous substances," "hazardous wastes," "hazardous materials," "infectious wastes", "pollutant substances", "solid waste" or "toxic substances" under any Hazardous Materials Laws. "Hazardous Materials Laws" means all Laws pertaining to the treatment, transportation or disposal of Hazardous Materials on or about any Real Property owned or leased by Borrower or any Subsidiary thereof, or any portion thereof, including without limitation the following:the Federal Water Pollution Control Act (33U.S.C. §1251, etseq.), the Federal Resource Conservation and Recovery Act of 1976 (42U.S.C. §6901, etseq.), the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42U.S.C. §9601, etseq.) and the Superfund Amendments and Reauthorization Act of 1986, the Hazardous Materials Transportation Act, as amended (44U.S.C. §1801, etseq.), the Toxic Substances Control Act, 15U.S.C. §2601 etseq., the California Health and Safety Code (Section25100, etseq.), the California Water Code and the California Administrative Code, in each case as such Laws are amended from time to time. -13- "Indebtedness" means, as to any Person (without duplication), (a)indebtedness of such Person for borrowed money or for the deferred purchase price of Property (excluding trade and other accounts payable in the ordinary course of business in accordance with ordinary trade terms), including any Guaranty Obligation for any such indebtedness, (b)indebtedness of such Person of the nature described in clause(a) that is non-recourse to the credit of such Person but is secured by assets of such Person, to the extent of the fair market value of such assets as determined in good faith by such Person, (c)Capital Lease Obligations of such Person, (d)indebtedness of such Person arising under bankers' acceptance facilities or under facilities for the discount of accounts receivable of such Person, (e)any direct or contingent obligations of such Person under letters of credit issued for the account of such Person and (f)any net obligations of such Person under Interest Rate Protection Agreements.For the avoidance of doubt, (i) Advances for Construction of any Subsidiary of the Borrower in the ordinary course of business, and (ii) the purchase price obligation in connection with a Military Utility Privatization, to the extent that such obligation is recorded as a liability offset by a receivable in the same amount on the financial statements of Borrower, will not constitute Indebtedness hereunder. "Intangible Assets" means assets that are considered intangible assets under GAAP, including customer lists, goodwill, covenants not to compete, copyrights, trade names, trademarks and patents. "Interest Coverage Ratio" means, as of the last day of any Fiscal Quarter, the ratio of (a) EBITDA for the Rolling Period ending on that date, to (b)Interest Expense of Borrower and its Subsidiaries for such Rolling Period. "Interest Expense" means, with respect to any Person and as of the last day of any fiscal period, the sum of (a)all interest, fees, charges and related expenses (in each case as such expenses are calculated according to GAAP) paid or payable (without duplication) for that fiscal period by that Person to a lender in connection with borrowed money (including any obligations for fees, charges and related expenses payable to the issuer of any letter of credit) or the deferred purchase price of assets that are considered "interest expense" under GAAP plus (b)the portion of rent paid or payable (without duplication) for that fiscal period by that Person under Capital Lease Obligations that should be treated as interest in accordance with Financial Accounting Standards Board Statement No.13. -14- "Interest Rate Protection Agreement" means a written agreement between Borrowerand one or more financial institutions providing for "swap", "cap", "collar" or other interest rate protection with respect to any Indebtedness. "Investment" means, when used in connection with any Person, any investment by or of that Person, whether by means of purchase or other acquisition of stock or other Securities of any other Person or by means of a loan, advance creating a debt, capital contribution, guaranty or other debt or equity participation or interest in any other Person, including any partnership, limited liability company and joint venture interests of such Person.The amount of any Investment shall be the amount actually invested (minus any return of capital with respect to such Investment which has actually been received in Cash or has been converted into Cash), without adjustment for subsequent increases or decreases in the value of such Investment. "Issuing Lender" means Wells Fargo, when acting in its capacity as Issuing Lender under any of the Loan Documents (including such other Persons that may act as agent for and on behalf of Wells Fargo) or any successor Issuing Lender. "Laws" means, collectively, all international, foreign, federal, state and local statutes, treaties, rules, regulations, ordinances, codes and administrative or judicial precedents. "Lead Arranger" means Wells Fargo Bank, National Association. "Lender" means each Closing Date Lender and each lender that may hereafter become a party to this Agreement pursuant to Section11.8. "Letter of Credit" means any of the standby letters of credit issued by the Issuing Lender under the Revolving Facility pursuant to Section2.5, either as originally issued or as the same may be supplemented, modified, amended, extended, restated or supplanted. "Letter of Credit Agreement" means the standby letter of credit agreementexecuted by Borrower in connection with the Original Credit Agreement and attached hereto in the form of ExhibitC, either as originally executed or as it may from time to time be supplemented, modified, amended, extended, restated or supplanted. "Letter of Credit Collateral Account" means a deposit account to be maintained at Wells Fargo in the name of the Administrative Agent, for the benefit of the Lenders, which account shall be held as collateral for any and all Obligations incurred by Borrower or its Subsidiaries in connection with any Letter of Credit outstanding subsequent to the Maturity Date. "Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment for security, security interest, encumbrance, lien or charge of any kind, whether voluntarily incurred or arising by operation of Law or otherwise, affecting any Property, including any conditional sale or other title retention agreement, any lease in the nature of a security interest, and/or the filing of any financing statement (other than a precautionary financing statement with respect to a lease that is not in the nature of a security interest) under the UCC or comparable Law of any jurisdiction with respect to any Property. -15- "Loan Documents" means, collectively, this Agreement, the Notes, the Letter of Credit Agreement, any Request for Borrowing, any Request for Letter of Credit (and any corresponding application and/or reimbursement agreement with respect to any Letter of Credit), any Compliance Certificate, and any other agreements of any type or nature hereafter executed and delivered by Borrower or any other Party to the Administrative Agent or to any Lender in any way relating to or in furtherance of this Agreement, in each case either as originally executed or as the same may from time to time be supplemented, modified, amended, restated, extended or supplanted. "Margin Stock" means "margin stock" as such term is defined in RegulationU. "Material Adverse Effect" means any set of circumstances or events which (a)has had or would reasonably be expected to have any material adverse effect whatsoever upon the validity or enforceability of any Loan Document, (b)has been or would reasonably be expected to be material and adverse to the business, condition (financial or otherwise), prospects or operations of Borrower and its Subsidiaries, taken as a whole, (c)has materially impaired or would reasonably be expected to materially impair the ability of Borrower to perform the Obligations, or (d) has materially impaired or would reasonably be expected to materially impair the ability of Borrower to perform its Obligations under the Loan Documents. "Material Contracts" means, collectively, (a)the agreements identified on Schedule 1.3 attached hereto and (b)any other agreement that would, if terminated, materially affect the business, condition (financial or otherwise), prospects or operations of Borrower and its Subsidiaries, taken as a whole. "Maturity Date" means the earlier of (a)June 3, 2010 and (b)the termination or cancellation of the Revolving Facility (and all of the Commitments pertaining thereto) pursuant to the terms of this Agreement. "Maximum Revolving Credit Amount" means $85,000,000.00. "Military Utility Privatization" means the acquisition of a water or wastewater system or systems from the U.S. Government pursuant to 10 USC §2688 in connection with a contract to provide utility services. It is understood that, in accordance with GAAP as in effect on the date hereof, the water and wastewater systems acquired are not reflected as fixed assets on the financial statements of the Borrower and the purchase price obligation is recorded as a liability offset by a receivable in the same amount, thereby having no effect on the financial position of the Borrower. "Monthly Payment Date" means the last Banking Day of each calendar month. -16- "Moody's" means Moody's Investor Service, Inc. and its successors. "Multiemployer Plan" means any employee benefit plan of the type described in Section4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates contributes, is obligated to contribute or has had an obligation to contribute. "Negative Pledge" means a Contractual Obligation which contains a covenant binding on Borrower or any Subsidiary that prohibits Liens on any of its Property, other than (a)any such covenant contained in a Contractual Obligation granting or relating to a particular Lien which affects only the Property that is the subject of such Lien and (b)any such covenant that does not apply to Liens securing the Obligations. "Net Income" means, with respect to any fiscal period, the consolidated net income of Borrower and its Subsidiaries for that period, determined in accordance with GAAP, consistently applied. "Note" means any of the promissory notes made by Borrower to a Lender evidencing Advances under that Lender's Commitment, substantially in the form of ExhibitD, either as originally executed or as the same may from time to time be supplemented, modified, amended, renewed, extended or supplanted. "Obligations" means all present and future obligations of every kind or nature of Borrower at any time and from time to time owed to the Lenders, the Administrative Agent and/or the Issuing Lender, under any one or more of the Loan Documents, whether due or to become due, matured or unmatured, liquidated or unliquidated, or contingent or noncontingent, including obligations of performance as well as obligations of payment, and including interest that accrues after the commencement of any proceeding under any Debtor Relief Law by or against Borrower. "Opinion of Counsel" means the favorable written legal opinion of O'Melveny & Myers LLP, special counsel to Borrower, substantially in the form of ExhibitE. "Original Administrative Agent" means Wells Fargo Bank, National Association, in its capacity as administrative agent under the Original Credit Agreement. "Original Credit Agreement" means the Credit Agreement, dated as of June 6, 2002 by and among Borrower, each of the Original Lenders from time to time parties thereto, and the Original Administrative Agent, as amended, supplemented or otherwise modified from time to time prior to the date hereof. "Original Lenders" means each of the Lenders from time to time parties to the Original Credit Agreement. "Party" means any Person other than Lenders and/or Administrative Agent, which now or hereafter is a party to any of the Loan Documents. -17- "PBGC" means the Pension Benefit Guaranty Corporation or any successor thereof established under ERISA. "Pension Plan" means any "pension plan" (as such term is defined in Section3(2) of ERISA), other than a Multiemployer Plan, which is maintained by Borrower or to which Borrower contributes or has or has had an obligation to contribute. "Permitted Acquisition" meansan Acquisition by Borrower or any wholly-owned Subsidiary of Borrower of all or substantially all of the assets of, or all of the capital stock or other equity interests of, an Acquired Person engaged in similar or related line(s) of business as Borrower or any of its Subsidiaries, provided, that: (a)if such Acquisition is of all of the capital stock or other equity interests of the Acquired Person, such Acquired Person is merged with and into Borrower or such Subsidiary substantially simultaneously with such party's acquisition of such capital stock or other equity interests or becomes a wholly-owned Subsidiary of Borrower or such Subsidiary; (b)in the case of the Acquisition of the capital stock or other equity interest of an Acquired Person, the board of directors (or comparable governing body) of such Acquired Person shall have duly approved such Acquisition; (c)Borrower shall have delivered a pro-forma Compliance Certificate for the most recently completed Rolling Period, demonstrating that, upon giving effect to the proposed Acquisition as of the last day of such Rolling Period, Borrower and its Subsidiaries shall be in compliance with the covenants set forth in Sections6.12 and 6.13; (d)such Acquired Person shall have had a positive "EBITDA" for the twelve-month fiscal period immediately preceding the date of such Acquisition (with EBITDA calculated for such Acquired Person in a manner consistent with the calculation of EBITDA for Borrower and its Subsidiaries specified herein); (e)at the time of such Acquisition, each of the representations and warranties contained in the Loan Documents shall be true and correct in all material respects (except to the extent such representations and warranties expressly relate to an earlier date),no Default or Event of Default shall have occurred and remain in effect and after giving effect to such Acquisition, on a pro forma combined basis, (i)no Default of Event of Default would have occurred at any time during the twelve-month fiscal period immediately preceding the date of such Acquisition assuming that such Acquisition had occurred on the first day of such period and (ii)Borrower and its Subsidiaries, on a projected basis, will be in compliance with Section6.12 and 6.13, as of each of the four Fiscal Quarters ending after the date of the Acquisition, as reflected in updated projections provided by Borrower to the Administrative Agent and the Lenders prior to the effective date of such Acquisition; -18- (f)if such Acquisition involves the purchase of an interest in a partnership between Borrower (or a Subsidiary of Borrower) as a general partner and entities unaffiliated with Borrower or such Subsidiary as the other partners, such transaction shall be effected by having such equity interest acquired by a corporate holding company directly or indirectly wholly-owned by Borrower newly formed for the sole purpose of effecting such transaction; (g)the Indebtedness assumed or consideration paid or payable in cash in connection with such Acquisition shall not exceed the lesser of (x)$15,000,000 and (y)the fair market value thereof; and (h)the Indebtedness assumed or consideration paid or payable in cash in connection with such Acquisition, when taken together with each other Permitted Acquisitions consummated since the Closing Date shall not exceed $25,000,000 in the aggregate. "Permitted Acquisition Indebtedness" means Indebtedness in existence at the time of, and assumed by Borrower or its Subsidiaries in connection with, a Permitted Acquisition provided that (a) such Indebtedness was not created in contemplation of such Permitted Acquisition and (b) the aggregate amount of all such Indebtedness does not at any time exceed $10,000,000. "Permitted Capital Asset Indebtedness" means Indebtedness of Borrower and its Subsidiaries consisting of Capital Lease Obligations, or otherwise incurred to finance the purchase or construction of capital assets (which shall be deemed to exist if the Indebtedness is incurred at or within 90 days before or after the purchase or construction of the capital asset), or to refinance any such Indebtedness; provided that the aggregate principal amount of such Indebtedness shall not exceed $10,000,000 at any one time outstanding (as determined in accordance with GAAP consistently applied). "Permitted Encumbrances" means: (a)Inchoate Liens incident to construction on or maintenance of Property; or Liens incident to construction on or maintenance of Property now or hereafter filed of record for which adequate reserves have been set aside (or deposits made pursuant to applicable Law) and which are being contested in good faith by appropriate proceedings and have not proceeded to judgment, provided that, by reason of nonpayment of the obligations secured by such Liens, no such Property is subject to an impending risk of loss or forfeiture; (b)Liens for taxes and assessments on Property which are not yet past due; or Liens for taxes and assessments on Property for which adequate reserves have been set aside and are being contested in good faith by appropriate proceedings and have not proceeded to judgment, provided that, by reason of nonpayment of the obligations secured by such Liens, no such Property is subject to an impending risk of loss or forfeiture; -19- (c)defects and irregularities in title to any Property which in the aggregate do not materially impair the fair market value or use of the Property for the purposes for which it is or may reasonably be expected to be held; (d)easements, exceptions, reservations, or other agreements for the purpose of pipelines, conduits, cables, wire communication lines, power lines and substations, streets, trails, walkways, drainage, irrigation, water, and sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or other minerals, and other like purposes affecting Property which in the aggregate do not materially burden or impair the fair market value or use of such Property for the purposes for which it is or may reasonably be expected to be held; (e)easements, exceptions, reservations, or other agreements for the purpose of facilitating the joint or common use of Property in or adjacent to a shopping center or similar project affecting Property which in the aggregate do not materially burden or impair the fair market value or use of such Property for the purposes for which it is or may reasonably be expected to be held; (f)rights reserved to or vested in any Governmental Agency to control or regulate, or obligations or duties to any Governmental Agency with respect to, the use of any Property; (g)rights reserved to or vested in any Governmental Agency to control or regulate, or obligations or duties to any Governmental Agency with respect to, any right, power, franchise, grant, license, or permit; (h)present or future zoning laws and ordinances or other laws and ordinances restricting the occupancy, use, or enjoyment of Property; (i)statutory Liens, other than those described in clauses(a) or(b) above, arising in the ordinary course of business with respect to obligations which are not delinquent or are being contested in good faith, provided that, if delinquent, adequate reserves have been set aside with respect thereto and, by reason of nonpayment, no Property is subject to an impending risk of loss or forfeiture; (j)covenants, conditions, and restrictions affecting the use of Property which in the aggregate do not materially impair the fair market value or use of the Property for the purposes for which it is or may reasonably be expected to be held; (k)rights of tenants under leases and rental agreements covering Property entered into in the ordinary course of business of the Person owning such Property; -20- (l)Liens consisting of pledges or deposits to secure obligations under workers' compensation laws or similar legislation, including Liens of judgments thereunder which are not currently dischargeable; (m)Liens consisting of pledges or deposits of Property to secure performance in connection with operating leases made in the ordinary course of business, provided the aggregate value of all such pledges and deposits (excluding the property subject to such lease) in connection with any such lease does not at any time exceed 10% of the annual fixed rentals payable under such lease; (n)Liens consisting of deposits of Property to secure bids made with respect to, or performance of, contracts (other than contracts creating or evidencing an extension of credit to the depositor); (o)Liens consisting of any right of offset, or statutory bankers' lien, on bank deposit accounts maintained in the ordinary course of business so long as such bank deposit accounts are not established or maintained for the purpose of providing such right of offset or bankers' lien; (p)any (i) interest or title of a lessor or sublessor under any lease not prohibited by this Agreement, but only to the extent such interest or title pertains solely to the property leased, (ii) Lien or restriction that the interest or title of such lessor or sublessor may be subject to, or (iii) subordination of the interest of the lessee or sublessee under such lease to any Lien or restriction referred to in the preceding clause (ii), so long as the holder of such Lien or restriction agrees to recognize the rights of such lessee or sublessee under such lease; (q)Liens consisting of deposits of Property to secure statutory obligations of Borrower; and (r)Liens consisting of deposits of Property to secure (or in lieu of) surety, appeal or customs bonds. "Permitted Right of Others" means a Right of Others consisting of (a)an interest (other than a legal or equitable co-ownership interest, an option or right to acquire a legal or equitable co-ownership interest and any interest of a ground lessor under a ground lease), that does not materially impair the fair market value or use of Property for the purposes for which it is or may reasonably be expected to be held, (b)an option or right to acquire a Lien that would be a Permitted Encumbrance or other encumbrance permitted pursuant to Section6.9, (c)the subordination of a lease or sublease in favor of a financing entity and (d)a license, or similar right, of or to Intangible Assets or other similar Property granted in the ordinary course of business. "Person" means any individual or entity, including a trustee, corporation, limited liability company, general partnership, limited partnership, joint stock company, trust, estate, unincorporated organization, business association, firm, joint venture, Governmental Agency, or other entity. -21- "Platform" means an electronic delivery system (which may be provided by Administrative Agent, an Affiliate of Administrative Agent or any Person that is not an Affiliate of Administrative Agent), such as IntraLinks or a substantially similar electronic system. "Pricing Occurrence" means with respect to any change in theDebt Rating which results in a change in the Applicable Pricing Level, the date which is five(5) Banking Days after the Administrative Agent has received evidence reasonably satisfactory to it of such change. "Pricing Period" means (a)the period commencing on the Closing Date and ending on the first Pricing Occurrence to occur thereafter and (b)each subsequent period commencing on the date of a Pricing Occurrence and ending on the next Pricing Occurrence to occur. "Prime Rate" means the rate of interest most recently announced within Wells Fargo, at its principal office in SanFrancisco, California, as its "prime rate."The "prime rate" is one of several base rates used by Wells Fargo and serves as the basis upon which effective rates of interest are calculated for loans and other credits making reference thereto.The "prime rate" is evidenced by the recording thereof after its announcement in such internal publication or publications as Wells Fargo may designate.Any change in the Prime Rate shall take effect on the day the change is announced within Wells Fargo. "Projections" means the financial projections of Borrower and its Subsidiaries heretofore and hereafter distributed by or on behalf of Borrower to the Administrative Agent. "Property" means any interest in any kind of property or asset, whether real, personal or mixed, or tangible or intangible. "Pro Rata Share" of any amount means, with respect to any Lender at any time, the product of (a)a fraction the numerator of which is the amount of such Lender's Commitment (or, if such Commitment shall have expired or been terminated, the amount of such Lender's Advances), and the denominator of which is the aggregate Commitments or Advances, as the case may be, at such time, multiplied by (b)such amount.Schedule 1.1 sets forth the Pro Rata Shares of the Closing Date Lenders as of the Closing Date. "Quarterly Payment Date" means each March 31, June 30, September 30 andDecember "Real Property" means, as of any date of determination, all real property then or theretofore owned, leased or occupied by Borrower or any Subsidiary. -22- "RegulationD" means RegulationD, as at any time amended, of the Board of Governors of the Federal Reserve System, or any other regulation in substance substituted therefor. "RegulationU" means RegulationU, as at any time amended, of the Board of Governors of the Federal Reserve System, or any other regulation in substance substituted therefor. "Request for Borrowing" means a written request for a Borrowing substantially in the form of ExhibitF, signed by a Responsible Official of Borrower, and properly completed to provide all information required to be included therein. "Request for Continuation/Conversion" means a written request to Continue or Convert a
